




Exhibit 10.1
[Farmer Bros. Co. Logo]

December 12, 2013

Ms. Hortensia Gómez
[ADDRESS]


Re:     Separation Agreement
Dear Hortensia:
This letter is to confirm the terms of the agreement (“Agreement”) we have
reached concerning the separation of your employment with Farmer Bros. Co. (the
“Company”).
Nothing contained in this Agreement shall be construed as an admission of any
wrongdoing or liability by either You or the Company.
1.Separation
You and the Company have agreed to the separation of your employment with the
Company effective as of 5:00 p.m., Pacific Standard Time, on January 24, 2014,
or such earlier date on which your employment relationship with the Company
ends, as provided in Section 18 below (the “Separation Date”).
Within 5 business days of the full execution of this Agreement you agree to
provide a comprehensive list of your duties and the tasks that you have
undertaken (including all responsibilities in connection with the closing of
monthly, quarterly and annual periods) so that all such duties and tasks can be
reassigned. From the date of execution of this Agreement through the Separation
Date, you will not be required to come into the Company’s offices but you shall
be available telephonically during regular business hours to assist in the
transition of your general responsibilities and answer questions to assist in
closings of the relevant monthly and quarterly periods. You agree to respond to
any such request as soon as possible but in any case no later than the next
business day following the date of request.
You agree that by signing this Agreement you are formally resigning from any and
all offices of the Company, and any other position, office or directorship of
any Company subsidiary of any tier, and from all administrative, fiduciary or
other positions you may hold with respect to or relating to the Company or its
benefit plans, effective as of the Separation Date or such earlier date as
requested by the Company’s Board of Directors. You agree to sign any additional
documents that may be required by the Company or law to effectuate such
resignations.






--------------------------------------------------------------------------------

Ms. Hortensia R. Gómez
December 12, 2013
Page 2



2.    Paid Days Off
Effective as of November 18, 2013, you acknowledge and agree that you accrued
Paid Days Off (“PDO”) in the amount of 297.29 hours. You further agree that
because of the agreed upon separation of employment and the substantially
reduced duties you are and were required to fulfill from and after November 18,
2013, you did not and will not accrue any additional PDO from November 18, 2013
through the Separation Date. Effective as of December 2, 2013, but subject to
your obligations under Section 1 above, you shall have assumed vacation status,
wherein you shall utilize accrued PDO according to Exhibit A attached hereto and
incorporated herein by this reference. To the extent you are (or were) asked to
perform services between December 2, 2013 and the Separation Date, you shall not
be required to utilize PDO for the period of time actually worked during any
such day. If asked to perform services, your minimum period of service shall be
four (4) hours. The Company will keep track of any hours worked, though you
shall remain responsible for submitting your hours of work to the Human
Resources department on at least a weekly basis. Effective as of the Separation
Date, you shall be paid any remaining PDO (if any) in a lump-sum payroll
distribution, subject to normal withholdings and authorized deductions.
3.    Payments
Your base salary in effect as of the date hereof and other Company benefits to
which you are currently eligible shall continue through the Separation Date, it
being understood that, in accordance with the terms of the Farmer Bros. Co. 2005
Incentive Compensation Plan, you will not be entitled to any bonus or other
payment thereunder for fiscal 2014. No later than the Separation Date, you shall
be issued a final paycheck for services rendered to and through the Separation
Date. To the extent that the Company has authorized the incurrence of any
business expenses between the date of this Agreement and the Separation Date,
you will be entitled to reimbursement of those business expenses in accordance
with Company policy.
In addition to the foregoing, subject to Section 8, you shall be entitled to
receive the following amounts pursuant to this Agreement (the “Severance
Package”), provided you are not in breach hereof (see Section 19):
(a)    Salary continuation equal to $150,000 in the aggregate, such amount to be
paid out in bi-weekly installments in accordance with the Company’s normal
payroll schedule and practices, in each case subject to applicable withholdings
and authorized deductions, commencing in the month following the month in which
the Separation Date occurs. Each such payment shall be considered a separate
payment for purposes of Internal Revenue Code Section 409A (“Section 409A”).
(b)    If you elect COBRA continuation of Company-provided health coverage
within the election period set forth in the Company’s COBRA notice by completing
election forms that will be provided to you following the Separation Date, then
the Company will pay the cost of your medical premium for such COBRA coverage
for yourself for each of the first nine (9) months of coverage following the
Separation Date.
Except as provided in this Section 3 or under applicable Company benefit plans
or laws, you shall not be entitled to any payments of any kind in connection
with the separation of your employment,




--------------------------------------------------------------------------------

Ms. Hortensia R. Gómez
December 12, 2013
Page 3



including, without limitation, pursuant to the Company’s Severance Pay Plan (FBC
0050A), and the Company shall make no further payments or contributions on your
behalf, whether for salary, vacation, sick days, life insurance, long term
disability insurance, cash profit sharing, tuition reimbursement, deferred
profit sharing or for any other compensation or benefits following the
Separation Date.
4.    Equity Awards
During your employment with the Company, you have been granted certain stock
options and restricted stock awards. You and the Company agree that the signing
of this Agreement, including the Release of Claims contained herein, shall not
constitute as any release or waiver of any of your stock option and/or vesting
rights. Vesting and exercise of all such awards shall be determined according to
the applicable plan documents.
5.    Certain Transition Assistance
Before and after the Separation Date, you agree to confer reasonably with the
Company at its request concerning any matters pertaining to your duties for the
Company.
6.    Employee Handbook and Company Policies
From the date hereof through the Separation Date, you agree to comply with, and
shall be entitled to rights as set forth in the Company’s Employee Handbook
which may be revised from time to time and other Company policies as in effect
and communicated to you from time to time.
7.    Confidential Information, Intellectual Property
You acknowledge that, during the course of your employment with the Company, you
have been given and have access to non-public and confidential business
information of the Company which includes information concerning pending or
potential transactions, financial information concerning the Company,
information concerning the Company’s product formulas and processes, information
concerning the Company’s business plans and strategies, information concerning
Company personnel and vendors, and other non-public proprietary information of
the Company (all collectively called “Confidential Information”).  All of the
Confidential Information constitutes “trade secrets” under the Uniform Trade
Secrets Act.  You covenant and agree that during and after the term of your
employment by the Company you will not disclose such information or any part
thereof to anyone outside the Company or use such information for any purpose
other than the furtherance of the Company’s interests without the prior written
consent of the Chief Executive Officer or the Company’s Board of Directors.
You further covenant that for a period of two (2) years after the Separation
Date, you will not, directly or indirectly, overtly or tacitly, induce, attempt
to induce, solicit or encourage any customer or prospective customer of the
Company to cease doing business with, or not to do business with, the Company.
The Company and you agree that the covenants set forth in this Section 7 are
reasonably necessary for the protection of the Company’s Confidential
Information and that a breach of the foregoing covenants will cause the Company
irreparable damage not compensable by monetary damages, and that in the event of
such breach or threatened breach, at the Company’s election, an action may be
brought in a court of competent jurisdiction seeking a temporary restraining
order and a preliminary injunction




--------------------------------------------------------------------------------

Ms. Hortensia R. Gómez
December 12, 2013
Page 4



against such breach or threatened breach notwithstanding the arbitration
provision of Section 21 below. Upon the court’s decision on the application for
a preliminary injunction, the court action shall be stayed and the remainder of
the dispute submitted to arbitration under Section 21. The prevailing party in
such legal action shall be entitled to recover its costs of suit including
reasonable attorneys’ fees.
8.    Release of Claims
In consideration for the promises made in this Agreement, you hereby release the
Company and its subsidiaries of any tier, and their respective current and
former officers, directors, agents, attorneys, employees, shareholders, and
affiliates, and the Company releases You, from any and all claims, liabilities,
demands, causes of action, attorneys’ fees, damages, or obligations of every
kind and nature, whether they are known or unknown, arising at any time prior to
the date this Agreement is fully executed. This general release includes, but is
not limited to: all federal and state statutory and common law claims, claims
related to your employment or the termination of your employment or related to
breach of contract, tort, wrongful termination, discrimination, wages or
benefits, or claims for any form of compensation. This release is not intended
to release any claims you have or may have against any of the released parties
for (a) indemnification as a director, officer, agent or employee under
applicable law, charter document or agreement, (b) health or other insurance
benefits based on claims already submitted or which are covered claims properly
submitted in the future, (c) vested rights under pension, retirement or other
benefit plans, or (d) in respect of events, acts or omissions occurring after
the date of your execution of this Agreement. In releasing claims unknown to you
or to the Company, at the present, you and the Company are waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Nothing herein releases any of the Company’s executory obligations under this
Agreement.
You acknowledge that you are knowingly and voluntarily waiving and releasing any
rights you may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). You also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which
you were already entitled. You have been advised by this writing, as required by
the ADEA that: (a) your waiver and release do not apply to any claims that may
arise after your signing of this Agreement; (b) you should consult with an
attorney prior to executing this release; (c) you have twenty-one (21) days
within which to consider this release (although you may choose to voluntarily
execute this release earlier); (d) you have seven (7) days following the
execution of this release to revoke this Agreement; and (e) this Agreement will
not be effective until the eighth day after this Agreement has been signed by
you.
In addition to the foregoing, as a condition to receipt of the Severance
Package, you must execute and deliver to the Company within twenty-one (21) days
following the Separation Date (or such longer period as may be required under
applicable law) a general release of claims against the Company other than
claims to the payments called for by this Agreement, such release to be in form
and content substantially as attached hereto as Exhibit B (“Supplemental
Release”), and said Supplemental Release shall have become effective under
applicable laws, including the ADEA. If you fail to execute the Supplemental
Release on or within twenty-one (21) days after the Separation Date, or
effectively revoke




--------------------------------------------------------------------------------

Ms. Hortensia R. Gómez
December 12, 2013
Page 5



the acceptance of the Supplemental Release, you shall not receive the Severance
Package set forth in Section 3 above.
9.    Execution of Other Documents
You and the Company agree to perform any and all acts, and to execute any and
all additional documents, that are reasonable or necessary in furtherance of
this Agreement.
10.    Disclosure of Agreement
This Agreement may be filed with or provided to the Securities and Exchange
Commission or any other governmental instrumentality or agency, including the
Internal Revenue Service, if the Company deems such filing or provision to be
necessary.
11.    Bound Parties
This Agreement shall be binding upon and shall inure to the benefit of you and
the Company and your/its respective heirs, executors, administrators and
representatives, attorneys, successors, and assigns.
12.    Legal Representation
This Agreement is a legally binding document and your signature will commit you
to its terms. You acknowledge that you have been advised to discuss all aspects
of this Agreement with an attorney, that you have carefully read and fully
understand all of the provisions of this Agreement, and that you are voluntarily
entering into this Agreement.
13.    Absence of Reliance
In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company, other than as set
forth herein.
14.    Enforceability
If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
15.    Waiver
No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.




--------------------------------------------------------------------------------

Ms. Hortensia R. Gómez
December 12, 2013
Page 6



16.    Governing Law; Interpretation
This Agreement shall be interpreted and enforced under the laws of the State of
California, without regard to conflict of law principles. In the event of any
dispute, this Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the drafter of all or any
portion of this Agreement.
17.    Entire Agreement
This Agreement constitutes the entire agreement between you and the Company with
respect to the subject matter hereof. This Agreement supersedes any previous
agreements or understandings between you and the Company respecting such subject
matter. Any oral representations or modifications concerning this Agreement
shall be of no force or effect. This Agreement can be modified only by a writing
signed by all parties hereto.
18.    At-Will Employment
You and the Company understand and acknowledge that your employment with the
Company constitutes "at-will" employment. Subject to the Company's obligation to
provide severance benefits as specified herein, you and the Company acknowledge
that this employment relationship may be terminated at any time, upon written
notice to the other party, with or without good cause or for any or no cause, at
the option either of the Company or you.
19.    Breach
A party will not be deemed to be in breach of this Agreement unless such party’s
failure to comply with the obligations imposed on such party by this Agreement
has continued uncured for a period of five (5) days, or such longer period not
to exceed thirty (30) days as is reasonably necessary to effect a cure, after
receipt of written notice describing the alleged breach with reasonable
specificity.
20.    Section 409A
The provisions of this Agreement will be interpreted and construed in favor of
their meeting any applicable requirements of Section 409A. The Company, in its
reasonable discretion, may amend (including retroactively) this Agreement in
order to conform with Section 409A, including amending to facilitate your
ability to avoid the imposition of interest and additional tax under
Section 409A. By accepting this Agreement, you hereby agree and acknowledge that
the Company does not make any representations with respect to the application of
Section 409A to any tax, economic or legal consequences of any payments payable
to you hereunder. Further, by the acceptance of this Agreement, you acknowledge
that (a) you have obtained independent tax advice regarding the application of
Section 409A to the payments due to you hereunder, (b) you retain full
responsibility for the potential application of Section 409A to the tax and
legal consequences of payments payable to you hereunder, and (c) the Company
shall not indemnify or otherwise compensate you for any violation of
Section 409A that may occur in connection with this Agreement.




--------------------------------------------------------------------------------

Ms. Hortensia R. Gómez
December 12, 2013
Page 7



21.    Form 8-K Reporting Requirements
The Company will file a form 8-K with the Securities and Exchange Commission
which will state as follows:
“Pursuant to a Separation Agreement (the “Separation Agreement”), dated as of
December 12, 2013, between the Company and Hortensia Gomez, the Company’s
Controller, Ms. Gomez’s employment and service in all offices and other
capacities held with the Company and its subsidiaries shall terminate as of
January 24, 2014. Ms. Gomez has agreed to provide transition support to the
Company through that date. In connection the separation, Ms. Gomez will be paid
certain severance payments in the aggregate amount of $150,000 and will receive
certain other assorted separation benefits. The Separation Agreement, setting
forth the terms of the severance is attached hereto as Exhibit 10.__ and
incorporated herein by reference.”
22.    Disputes
All disputes arising under or in connection with this Agreement, shall be
submitted to a mutually agreeable arbitrator, or if the parties are unable to
agree on an arbitrator within fifteen (15) days after a written demand for
arbitration is made by either party, to JAMS (“JAMS”) or successor organization,
for binding arbitration in Los Angeles County by a single arbitrator who shall
be a former California Superior Court judge. Except as may be otherwise provided
herein, the arbitration shall be conducted under the California Arbitration Act,
Code of Civil Procedure §1280 et seq. The parties shall have the discovery
rights provided in Code of Civil Procedure §1283.05 and §1283.1. The arbitration
hearing shall be commenced within ninety (90) days after the selection of an
arbitrator by mutual agreement or, absent such mutual agreement, the filing of
the application with JAMS by either party hereto, and a decision shall be
rendered by the arbitrator within thirty (30) days after the conclusion of the
hearing. The arbitrator shall have complete authority to render any and all
relief, legal and equitable, appropriate under California law, including the
award of punitive damages where legally available and warranted. The arbitrator
shall award costs of the proceeding, including reasonable attorneys’ fees and
the arbitrator’s fee and costs, to the party determined to have substantially
prevailed. Judgment on the award can be entered in a court of competent
jurisdiction.
23.    Change in Control Severance Agreement
The Change in Control Severance Agreement, dated as of May 18, 2011 (the “Change
in Control Agreement”), between you and the Company, shall be terminated as of
the date of this Agreement.


24.    Notices
Notices under this Agreement shall be in writing and delivered by a commercial
delivery service addressed as follows:
If to you:
Hortensia R. Gómez
[Address]




--------------------------------------------------------------------------------

Ms. Hortensia R. Gómez
December 12, 2013
Page 8





If to the Company:


Farmer Bros. Co.
20333 South Normandie Avenue
Torrance, CA 90502
Attention: Pat Quiggle


Notices shall be deemed received upon delivery. Addresses may be changed by
written notice.
25.    Counterparts
This Agreement can be signed in counterparts each of which shall be deemed an
original and which together will constitute one and the same instrument.
Electronic delivery of a signed counterpart shall be deemed delivery of an
original.
26.    Time for Consideration; Effective Date
You have been advised that you have twenty-one (21) days to consider the terms
of this Agreement, although you may sign and return it sooner. You have elected
to sign this Agreement as of the date first written above and acknowledge that
you have waived such twenty-one (21) day period to consider this Agreement. You
have the right to revoke this Agreement at any time within the seven (7) day
period following the date on which you sign it, by delivering written notice of
such revocation to the Company at 20333 South Normandie Avenue, Torrance,
California 90502 by 5:00 p.m., Pacific Standard Time, on the seventh day. If you
do not revoke acceptance within the seven (7) day period, your acceptance of
this Agreement shall become binding and enforceable on the eighth day. The
Severance Package shall become due and payable in accordance with Section 3
above after the effective date of the Supplemental Release described in Section
8, provided you sign the Supplemental Release and do not revoke such Release.
If the foregoing is agreeable to you, please sign, date, and return this letter
agreement.
Very truly yours,
FARMER BROS. CO.
By:    /s/ L.P. Quiggle________
    Name: L.P. Quiggle
        Title: V.P., Human Resources
Accepted:
/s/ H. Gomez______
Hortensia R. Gómez




--------------------------------------------------------------------------------




EXHIBIT A
PDO AVAILABILITY AND USE SCHEDULE












--------------------------------------------------------------------------------




EXHIBIT B
SUPPLEMENTAL RELEASE

--------------------------------------------------------------------------------

I understand that my position with Farmer Bros. Co. (the “Company”) terminated
effective ___________, 201_ (the “Separation Date”). The Company has agreed that
if I choose to sign this Supplemental Release (this “Agreement”), the Company
will pay me the severance benefits, subject to applicable withholdings and
authorized deductions, pursuant to the terms of the Separation Agreement, dated
December 12, 2013 (the “Separation Agreement”), between me and the Company. I
understand that I am not entitled to the Severance Package (as defined in the
Separation Agreement) unless I sign this Agreement.
In consideration for the Severance Package, I acknowledge and agree that I am
bound by the provisions of the Separation Agreement and hereby release the
Company and its current and former officers, directors, agents, attorneys,
employees, shareholders, and affiliates from any and all claims, liabilities,
demands, causes of action, attorneys’ fees, damages, or obligations of every
kind and nature, whether they are known or unknown, arising at any time prior to
the date I sign this Agreement. This general release includes, but is not
limited to: all federal and state statutory and common law claims, claims
related to my employment or the termination of my employment or related to
breach of contract, tort, wrongful termination, discrimination, wages or
benefits, or claims for any form of compensation. This release is not intended
to release any claims I have or may have against any of the released parties for
(a) indemnification as a director, officer, agent or employee under applicable
law, charter document or agreement, (b) severance and other termination benefits
specifically provided for in the Separation Agreement which constitutes a part
of the consideration for this release, (c) health or other insurance benefits
based on claims already submitted or which are covered claims properly submitted
in the future, (d) vested rights under pension, retirement or other benefit
plans, or (e) in respect of events, acts or omissions occurring after the date
of this Agreement. In releasing claims unknown to me at present, I am waiving
all rights and benefits under Section 1542 of the California Civil Code, and any
law or legal principle of similar effect in any jurisdiction: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor.”
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed by me.
I accept and agree to the terms and conditions stated above.
Dated:                                                 
Hortensia R. Gómez


